It seems to me that the majority wholly misconceive the theory and purpose of this Uniform Act. The decision is based solely on Section 2, which provides that a joint tortfeasor who settles with the injured person is not entitled to contribution from another joint tortfeasor whose liability to the injured person is not extinguished by the settlement. Since Cowen's settlement did not extinguish Lacewell's liability to Felker, the majority conclude that Section 2 denies Cowen the right to contribution. But the point is that Cowen's settlement could not have extinguished Lacewell's liability, for the simple reason that Lacewell had already extinguished it himself by his own settlement. *Page 916 
It is evident that Section 2 applies only to a situation in which there is another unreleased tortfeasor at the time of settlement. But the effect of the court's decision is to interpret the Act as meaning that the tortfeasor who is the last one to settle with the plaintiff can never have contribution — because there is then no liability except his own that can be extinguished by his settlement. The inevitable consequence of this holding is that in the future joint tortfeasors must race one another in their haste to reach a settlement, for they are now told that the loser in this race has no right of contribution against the winner.
I have no doubt whatever about the error of the majority. But a further question remains: What is the effect of the Act in the situation presented here? This inquiry can be answered only if one clearly understands the common law rules as to contribution among joint tortfeasors and the effect of the statute upon those rules.
At common law the injured person could sue any or all joint tortfeasors but could have only one satisfaction. The Uniform Act does not change that rule in any way. But at common law if one joint tortfeasor were compelled to pay the plaintiff's entire claim he could not obtain contribution from his fellows, no matter how slight a factor his own conduct may have been in the cause of the injury. The purpose of the Uniform Act is to substitute for this harsh rule an equitable system by which the claim may be apportioned among the wrongdoers according to their relative degrees of fault. The plaintiff may still compel one defendant to pay the full amount, but the defendant who pays more than his fair share now has a cause of action against the other joint tortfeasors for recovery of whatever excess he was forced to pay.
To answer the question posed by this case we must go back to Lacewell's settlement with Felker. At that time Lacewell was under a dual obligation: (a) He was liable to Felker for the full amount of his claim; and (b) he was liable to Cowen for contribution to the extent that Cowen might later be made to pay more than his fair share of the claim. In making settlement Lacewell *Page 917 
discharged his liability to Felker, but the only way that he could with certainty have discharged his secondary liability to Cowen would be by exacting from Felker an agreement that the compromise payment was accepted in full satisfaction of Lacewell's proportionate share of the entire claim.
Not Section 2 but Section 5 of the Act applies to this situation. It reads: "A release by the injured person of one joint tortfeasor does not relieve him from liability to make contribution to another joint tortfeasor unless the release is given before the right of the other tortfeasor to secure a money judgment for contribution has accrued, and provides for a reduction, to the extent of the pro rata share of the released tortfeasor, of the injured person's damages recoverable against all the other tortfeasors." (Italics mine.)
Thus the Act gave Lacewell a means of discharging both elements of his dual obligation, as he could have insisted that Felker give a proportionate release of his entire claim. Had Lacewell followed this course, Cowen would have been benefited to the extent of Lacewell's degree of fault in the cause of the collision. Suppose, for example, that Felker's suit against Cowen had later gone to trial. The jury should have been instructed that the plaintiff's claim had already been satisfied in so far as it was attributable to Lacewell's negligence. If it were found that Lacewell alone was responsible for the collision, then the verdict should be for Cowen. If it were found that Lacewell's negligence was a 90% factor in causing the injuries, then the verdict against Cowen should be for 10% of Felker's total damages as determined by the jury; and so forth in whatever ratio of comparative negligence the jury might decide upon.
But here Lacewell took the other course and by his settlement discharged only his liability to Felker. In effect he made merely a down payment upon the joint obligation to Felker, who was still free to collect from Cowen his total damages less the amount — as distinguished from the proportion according to relative fault — already discharged by Lacewell. (4 of the Act provides *Page 918 
that a payment by one joint tortfeasor reduces the claim against the others, thereby preserving the common law rule that the plaintiff may have but one satisfaction.) It has not been shown that Cowen's settlement was fraudulent or collusive; so the trial court correctly submitted to the jury Cowen's claim for contribution.
The majority say that they have not overlooked 5 of the Act, but nothing is more certain than that they have failed to appreciate its place in the scheme of this Uniform Act. The Commissioners on Uniform State Laws said in their note to Section 5: "Although the substance of this section would probably be recognized anyway by courts allowing contribution under the previous sections of this Act, it seems advisable nevertheless to include it." Unfortunately, the substance of this section is not recognized in Arkansas even when included in the statute.